VAUGHN, Judge.
We agree with the trial judge’s conclusion that there was no competent evidence to support a cause of action against defendants for diversion of the natural flow of surface water onto plaintiff’s property.
In some respects the case is similar to Sykes v. Sykes, 197 N.C. 37, 147 S.E. 621 (1929), where plaintiff and defendants owned adjoining rural tracts fronting on the highway. The tracts were divided by what was found to be a private road. Defendants’ land was higher than plaintiff’s and water flowed across his land towards defendants’ property until it reached a ditch on defendants’ side of the road. It then flowed down the ditch to the rear of the properties with no damage to plaintiff. Defendants then filled the ditch with dirt. The closing of the ditch caused most of the surface water to flow directly across the road onto plaintiff’s property and resulted in great damage to plaintiff. The court held:
“If the ditch was not on a public road, but on defendants’ land, defendants had the right to fill it, and are not liable to plaintiff for damages, if any, caused by filling the ditch. Defendants, as the upper proprietors, had the right, to accelerate and even increase the flow of water from their land to the land of plaintiff, the lower proprietor.”
In the case now before us the property is located in an urban residential area. Defendants’ land is higher than plaintiff’s and surface waters naturally flow from defendants’ property to that of plaintiff. Defendants’ old gravel driveway tended to absorb and drain surface waters away from plaintiff’s property. They, as was their right, replaced the gravel driveway with a concrete driveway. That the new concrete driveway does not absorb and drain water away from plaintiff’s lower lot does not give rise to a cause of action against defendants.
The judgment from which plaintiff appeals is, in all respects, affirmed.
Affirmed.
Judges Martin and Arnold concur.